Citation Nr: 1224429	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  03-11 744A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent, other than during a period of temporary total disability form January 16, 1998 to March 1, 1998, for service-connected chronic synovitis of the right knee.

[The issue of entitlement to a disability rating in excess of 30 percent for service-connected residuals of a cervical spine disability is addressed in a separate Board decision.] 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from December 1986 to December 1989.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 1998 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Procedurally, in an April 1990 rating decision, the RO awarded the Veteran service connection for chronic synovitis of the right knee and assigned a noncompensable (zero percent) disability rating effective December 2, 1989.  An April 1992 rating decision then awarded a temporary total disability rating from March 16, 1992 to June 1, 1992 based on the Veteran's need for convalescence following knee surgery.  In June 1992, the RO increased the Veteran's rating from zero to 10 percent effective June 1, 1992.  In January 1996, the Board increased the rating of the Veteran's right knee disability from zero to 10 percent for the period of time from December 2, 1989 to March 15, 1992.  

In January 1997, the Veteran filed a claim for an evaluation in excess of 10 percent for his right knee disability.  In its December 1998 rating decision, the RO assigned a temporary total rating from January 16, 1998 to March 1, 1998 based on the Veteran's need for convalescence following the Veteran's second knee surgery.  In December 1998, the RO reinstated the 10 percent rating of the Veteran's knee condition effective March 1, 1998.  The Veteran has perfected an appeal of this rating decision.

This case was most recently before the Board in December 2010, when it remanded the Veteran's claim for further evidentiary development.  As an initial matter, when the Board's remand orders are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board most recently remanded the Veteran's claim in order to obtain records relating to the Veteran's disability benefits from the Social Security Administration (SSA), and to then readjudicate the claim.  The AOJ obtained such records in accordance with the Board's remand instructions.  The Board finds, therefore, that there has been effective compliance with its remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance.)

The issue of entitlement to a total disability rating based on unemployability (TDIU) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC, in Washington, D.C.


FINDINGS OF FACT

1.  The weight of the competent and credible evidence of record indicates that the Veteran's right knee condition is manifested by x-ray evidence of arthritis, a range of motion limited to no worse than 60 degrees of flexion and 5 degrees of extension, and mild patellar subluxation.

2.  The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected disability is inadequate.   


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent based on limitation of motion for the right knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71, Diagnostic Codes 5003, 5260, 5261 (2011).

2.  The criteria for a separate 10 percent evaluation for right knee instability, but no greater, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2011).

3.  The criteria for referral of the Veteran's disability on an extra-schedular basis are not met.  38 C.F.R. § 3.321(b)(1) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes an enhanced duty on the part of VA to notify a veteran as to the information and evidence necessary to substantiate claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  The VCAA also redefines the obligations of VA with respect to its duty to assist veterans in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011).

Upon receipt of a substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence that (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See id. at 486.  Determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

In the instant case, correspondence dated April 2006 notified the Veteran of information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The Veteran filed his claim prior to the Court's 2006 decision in Dingess, and as such, he was not provided with full Dingess notice at the time of the first adjudication of his claim.  Since the time of the April 2006 Dingess notice, however, the Veteran has been provided with several readjudications of his claim.  The Board finds that there has been no prejudice to the Veteran requiring additional notice.  The Board finds that the notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations, VA and private health records, and SSA records.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  More specifically, a VA examination must be conducted when the evidence of record does not reflect the current state of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran was provided with VA examinations in September 1997, April 1998, October 2000, December 2001, and May 2010.  The examination reports indicates that the examiners reviewed the Veteran's claim file and past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for the purpose of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  

In May 2007, the Veteran testified at a Travel Board hearing which was chaired by the undersigned at the RO in St. Petersburg, Florida.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  The Board observes that all due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  Accordingly, the Board will proceed to a decision. 

Principles of Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Separate rating codes identify the various disabilities.  See 38 C.F.R. Part 4 (2011).  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2011).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2011); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  See 38 C.F.R. § 4.14 (2011).

In general, after the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the Board resolves the benefit of the doubt for each such issue in favor of the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Increased Ratings for Knee Disabilities

Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  See 38 C.F.R. § 4.40 (2011).  When making a rating determination, VA must consider whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  See 38 C.F.R. § 4.45 (2011); Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Arthritis of a major joint is to be rated under the criteria for limitation of motion of the affected joint.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  For the purpose of rating disabilities due to arthritis, the knee is considered a major joint.  See 38 C.F.R. § 4.45 (2011).  When limitation of motion of the joint is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is to be applied.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  Range of motion measurements are rounded to the nearest five degrees.  See 38 C.F.R. § 4.71a, Note (4).

Separate evaluations may be assigned for limitation of flexion and extension of the same joint.  See VAOPGCPREC 09-2004 (September 17, 2004).  Specifically, when a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id.

Limitation of flexion is rated as follows: flexion limited to 60 degrees warrants a noncompensable rating; flexion limited to 45 degrees warrants a 10 percent rating; flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011). 

Limitation of extension is rated as follows: extension limited to 5 degrees warrants a noncompensable rating; extension limited to 10 degrees warrants a 10 percent rating; extension limited to 15 degrees warrants a 20 percent rating; extension limited to 20 degrees warrants a 30 percent rating; extension limited to 30 degrees warrants a 40 percent rating, and; extension limited to 45 degrees warrants a 50 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011).

VA standards describe normal range of motion of the knee as from 0 to 140 degrees.  See 38 C.F.R. § 4.71, Plate II (2011).

VA's General Counsel has additionally concluded that arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257 and that evaluation of knee dysfunction under both codes does not amount to pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 09-98 (August 14, 1998).  Therefore, a veteran who has both arthritis and instability of the knee may be rated separately, provided that any separate rating must be based upon additional disability.  See also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).

In the instant case, the Veteran's bilateral knee disability has been evaluated under Diagnostic Code 5020, which is applicable to synovitis.  This Diagnostic Code is to be rated based on degenerative arthritis affected joint.  See 38 C.F.R. § 4.71a (2011).  Accordingly, the Board will consider Diagnostic Code 5003 (applicable to degenerative arthritis), with further consideration of Diagnostic Codes 5260 and 5261 (limitation of leg motion) and 5257 (instability).

The Board has considered application of alternative diagnostic codes.  The record contains no evidence of ankylosis, dislocated semilunar cartilage with frequent locking and effusion into the joint, malunion or nonunion of the tibia and fibula, or genu recurvatum.  Thus, Diagnostic Codes 5256, 5258, 5262 and 5263 do not apply.   See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5262, 5263 (2011).  The Board will proceed to rate the Veteran's right knee disability under the above-discussed diagnostic codes.

Turning to the facts in the instant case, as noted above, the Veteran filed a claim for an increased rating in January 1997.  The Veteran received a VA examination in September 1997, at which time the Veteran complained that his knees locked and popped when sitting, climbing, or squatting.  The Veteran indicated that he had to "push on the side of his knee caps" to release them.  The Veteran complained of shooting, burning pain under his knee caps.  The Veteran complained of swelling only rarely, and the examiner observed suprapatellar fluid around the right knee.  The examiner observed no deformity of the knee.  There was no evidence of subluxation, no lateral instability, and no loose motion.  The examiner observed mild crepitance in both knees.  The Veteran wore a soft knee brace and walked with a cane.  The Veteran displayed difficulty when rising from a seated position.  Upon range of motion testing, the right knee had flexion to 110 degrees and extension to 5 degrees.  The range of motion testing results took into consideration pain, fatigue, weakness, incoordination, and pain on repetition.  The examiner noted that the Veteran had flare-ups of pain about once weekly, which resulted in an additional loss of motion of 10 to 15 degrees.

As noted above, the Veteran underwent surgery to repair a torn meniscus in January 1998, and the Veteran received a temporary total disability evaluation from this time until March 1998.  

The Veteran received an additional VA examination in April 1998, at which time the Veteran complained of locking and popping with constant shooting pain under the kneecap and down the sides of the knee.  The Veteran indicated that he was unable to run, but he could walk for up to 30 minutes and climb 3 to 5 steps before experiencing severe knee pain.  The Veteran experienced significant knee pain when bending down or getting up, and he could not kneel.  The Veteran's sensory and motor examination yielded normal results.  The Veteran had a normal posterior tibial pulse bilaterally.  There was no definite dorsalis pedis pulse.  The right knee did not have definite effusion.  The right knee was mechanically stable without deformity.  Upon repetitive range of motion testing, the right knee had flexion to 60 degrees, with an additional 28 degrees of flexion possible with discomfort.  

In a May 1998 follow-up examination following the Veteran's arthroscopic surgery, the Veteran had a range of motion of 0 to 120 degrees with 1+ medial laxity and no effusion.  In an October 2000 VA examination, the Veteran complained of flare-ups of pain every few days for several hours with a pain intensity of "9" on a scale from 1 to 10.  Such flare-ups were alleviated by getting off of his feet, taking his medication, and using ice.  The Veteran did not use crutches or a brace, but he did use a cane.  The Veteran indicated that he could not engage in sports, lift weight, or run, and he indicated that he had a limited ability to kneel and bend.  Upon range of motion testing, the right knee had some popping with flexion and extension, and he had flexion to 95 degrees and extension of 5 degrees, both with pain.  

In a November 2001 clinical treatment record, a VA clinician observed that the Veteran had light crepitus in the right patellofemoral joint with no evidence of effusion.  The collateral and cruciate ligaments and meniscus were intact.  The Veteran had difficulty crouching and could not attempt kneeling.  The Veteran complained of painful clicking in the knees.

In a December 2001 VA examination, the Veteran complained of weakness, locking, popping, occasional swelling, stiffness, and pain.  The examiner noted that the Veteran had some fatigability, but no lack of endurance.  The Veteran denied any flare-ups, stating instead that his knee pain was "terrible all the time."  The Veteran walked with a cane.  The examiner observed no gross deformity in the knees.  The examiner observed no lateral or medial instability, and no swelling or erythema.  Upon range of motion testing, the Veteran had flexion to 140 degrees and extension to 0 degrees.

In an August 2004 VA clinical treatment record, a VA clinician noted the Veteran's pain of constant shooting pain in the knee that had persisted for a few months.  The Veteran complained that his knees locked after sitting.  Upon physical examination, the Veteran was found to have a full range of motion, clicking, a positive McMurray's sign, and no laxity.  An August 2004 radiological examination indicated that the Veteran had probable mild bilateral patellar subluxations.  

A private examination report from December 2005 indicated that the Veteran had a full range of motion of the knees with no evident subluxations, contractures, ankylosis, or thickening.  The joints were stable and non-tender, and no redness, heat, swelling, or effusion were noted.  No trigger points were evident.  A June 2009 radiological report indicated that the Veteran had minimal degenerative changes in the knees, but joint spaces appeared normal.

In May 2010, the Veteran underwent an additional VA examination.  The examiner observed that the Veteran walked with a normal stride length and no limp.  There was no detectable effusion in the right knee, but there was mild tenderness about the lateral patellar facet.  Upon range of motion testing, the Veteran had flexion to 120 degrees.  The examiner noted crepitus and subtle subluxation of the patella into the trochlear groove.  There was also mild tenderness over the patellar tendon.  There was no instability with varus or valgus stress in extension or flexion and the Veteran had a negative Lachman test.

A February 2011 radiological report indicated that the Veteran's anterior and posterior cruciate ligaments and medial meniscus were intact.  The radiologist found no evidence of recurrent or residual tearing.  The medial and fibular collateral ligaments were intact.  The quadriceps, patellar, and poplitus tendons were intact.  There was an intermediate signal within the distal quadriceps and proximal patellar tendons suggestive of tendinopathy, and there was a small joint effusion.  There was no patellar subluxation and no patellar retinacular tear.  There was a small Baker's cyst noted, but no fracture or destructive bone lesion.  There was no soft tissue mass.  Mild tricompartmental degenerative joint disease was noted.  

In addition to the medical evidence of record, the Board has considered the Veteran's lay assertions regarding his knee condition.  At his May 2007 hearing before the undersigned, the Veteran indicated that he experienced severe pain in his knee.  He complained of difficulty squatting and bending.  

With regard to a greater rating based on limitation of motion, the Board will first determine if a greater compensable rating is warranted for impairment of flexion in the knees.  The Veteran demonstrated his worst range of motion in the right knee in April 1998, at which time the Veteran had flexion limited by pain to 60 degrees.  Knee flexion limited to 60 degrees results in a 0 percent (noncompensable) rating.  At no time during the course of the appeal has the Veteran's knee flexion warranted a compensable rating, that is, it has not been limited to 45 degrees or fewer.  Accordingly, the Veteran's limitation of knee flexion does not warrant a compensable evaluation at any time during the course of the appeal.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011).

With regard to knee extension, the Veteran's range of motion has been limited during the appeals period, at worst, to 5 degrees.  Knee extension limited to 5 degrees results in a 0 percent (noncompensable) rating.  At no time during the course of the appeal has the Veteran's knee extension warranted a compensable rating, that is, it has not been limited to 10 degrees or greater.  Accordingly, the Veteran's limitation of knee extension does not warrant a compensable evaluation at any time during the course of the appeal.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011).

The Board must additionally consider functional loss due to pain and weakness that causes additional disability beyond that which is reflected on range of motion measurements.  See 38 C.F.R. § 4.40 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board must consider the effects of weakened movement, excess fatigability and incoordination.  38 C.F.R. § 4.45 (2011).  The Board has taken note of these factors in its range of motion discussion.  While VA examiners and clinicians have noted pain, stiffness, weakness, fatigue, and incoordination on repetitive use, these limitations do not warrant a higher evaluation than that applicable to the ranges of motion discussed above.  While the Board accepts the contentions of the Veteran that his knee disability causes him to experience significant pain, the Board has additionally taken this into account in its above discussion of the range of motion of the Veteran's knees.  The rating schedule does not require a separate rating for pain itself.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Thus, a higher evaluation based on functional loss due to pain is not warranted.

Instead, as in the instant case, when x-ray evidence of degenerative arthritis is presented but the loss of range of motion is noncompensable, a 10 percent disability rating is warranted under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  In this case, the Veteran's right knee has evidence of degenerative arthritis, but, as noted below, there has not been a compensable loss of range of motion at any time during the appeals period.  A 10 percent disability rating, but no greater, is warranted under Diagnostic Code 5003.

For the above reasons, a rating in excess of 10 percent based on degenerative arthritis of the right knee is not warranted.  The Board further finds that there have been no distinct periods during the relevant time period in which the Veteran's range of motion was more or less than stated above.  He is accordingly not entitled to receive a "staged" rating.  See Hart, supra.

Increased Rating Based on Instability

As noted above, a separate evaluation may be provided for knee instability.  Recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).  The words "slight," "moderate," and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  See 38 C.F.R. § 4.6 (201).  It should also be noted that clinicians' use of terminology such as "severe," although an element that the Board will consider, is not dispositive of the issue.

In the instant case, at his September 1997 examination, the Veteran complained that his knees locked and popped when sitting, climbing, or squatting.  There was no evidence of subluxation, no lateral instability, and no loose motion.  In April 1998, the Veteran again complained of locking and popping in the knee.  The examiner found that the right knee was mechanically stable without deformity.  In October 2000, the Veteran's right knee had some popping upon range of motion testing.  In November 2001, a clinician observed that the Veteran's collateral and cruciate ligaments were intact, but the Veteran complained of clicking in the knees.  In a December 2001 VA examination, the Veteran complained of weakness, locking, popping, occasional swelling, stiffness, and pain.  The examiner observed no lateral or medial instability in the knee.  While an August 2004 VA clinician noted that the Veteran had no laxity in the knee, the examiner observed a positive McMurray test.  An August 2004 radiological examination indicated that the Veteran had a "probable" mild patellar subluxation.  A December 2005 private examination report noted, however, that the Veteran had no evident subluxations and the joints were stable and non-tender.  In May 2010, a VA examiner observed "subtle subluxation" of the patella into the trochlear groove.  There was no instability with varus or valgus stress in extension or flexion, and the Veteran had a negative Lachman test.

The Board finds that the evidence indicates that the Veteran has slight recurrent subluxations of the knee.  The Board observes no evidence suggesting that the Veteran's recurrent knee subluxations are of anything other than slight intensity.  Clinicians have used terms such as "mild" and "subtle" to describe the Veteran's knee subluxation.  Furthermore, the Veteran has never demonstrated lateral instability of the knee.  The Board, therefore, concludes that a separate 10 percent evaluation, but no greater, for recurrent slight subluxations of the right knee is appropriate.

Extra-Schedular Considerations

In addition, the Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In Thun v. Peake, the Court set forth a three-step inquiry to determine a veteran's entitlement to an extra-schedular rating.  See 22 Vet. App. 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

In this case, it is not necessary to go any further than the first step of the Thun analysis.  The rating criteria are not inadequate.  Higher ratings are available for the Veteran's limitation of motion and instability, but the Veteran does not meet those criteria.  

It does not appear that the Veteran has an "exceptional or unusual" disability; he merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations for that service-connected disability are adequate.  Referral for extra-schedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extra-schedular consideration is moot.  See Thun, supra.


ORDER

A disability rating in excess of 10 percent, other than during a period of temporary total disability form January 16, 1998 to March 1, 1998, for service-connected chronic synovitis of the right knee is denied.

A separate 10 percent disability rating for instability of the right knee is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

The Court has held that the issue of a TDIU is part of an increased rating claim when a request for TDIU is reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  

The Board finds that possible entitlement to a TDIU has been raised by the record, and the claim must be remanded for additional evidentiary development.  Among other evidence, in May 2007, the Veteran testified before the undersigned that the combination of his service-connected injuries rendered him unemployable.  In light of the foregoing, the Board finds that entitlement to a TDIU has been raised.

Accordingly, this matter is REMANDED for the following actions:

1.  The Veteran should be afforded an examination to ascertain the impact of all of his service-connected disabilities on his employability.  The claims folder should be reviewed and that review should be indicated in the examination report.  The examiner must evaluate and discuss the effect of all of the Veteran's service-connected disabilities on his employability.  The examiner should opine as to whether the Veteran's service-connected disabilities, without consideration of his non-service-connected disabilities, render him unable to secure or follow a substantially gainful occupation. The rationale for any opinion must be provided.
 
2.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2011).  A copy of the notification letter advising him of the date, time, and location of the scheduled examination must be included in the claims folder, and must reflect that it was sent to the Veteran's last known address of record.  If the Veteran fails to report to the examination, the record must indicate if the notification letter was returned as undeliverable.

3.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim for a TDIU.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


